In re: East Parker Properties, Inc. applying for certiorari, or writ of review, to the *700Court of Appeal, 335 So.2d 466, First Circuit, Parish of East Baton Rouge.
Writ denied. Since the judgment in Garrett et al. v. Pelican Realty Co., et al. is null and void only insofar as it applies to the Coerver heirs, on the facts found by the court of appeal, the remaining assignments of error are without merit.
CALOGERO, J., would grant the writ.
DENNIS, J., is of the opinion the writ should be granted.